Citation Nr: 9929692	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  97-09 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and sister


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from October 1972 to October 
1975.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1996 rating decision, in which the 
North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA) declined to reopen the 
appellant's claim for service connection for bilateral 
hearing loss disability.  In May 1998, the Board reopened 
this claim for de novo consideration under new regulations 
governing the treatment of claims for hearing loss.  See 55 
Fed.Reg. 12, 349 (April 3, 1990), codified at 38 C.F.R. 
§ 3.385; Spencer v. Brown, 4 Vet.App. 283 (1993).


REMAND

The appellant contends, in essence, that his bilateral 
hearing loss was first manifested, and diagnosed, during 
active service.  He has testified to exposure to acoustic 
trauma during service and hearing difficulties during 
service.  He has also testified to continuity of 
symptomatology since his separation from service.  His in- 
service audiogram readings at the time of his separation from 
service, as compared to audiogram readings taken upon his 
entrance into service, clearly reflect a measurable and 
measured worsening of bilateral hearing acuity.  See Hensley 
v. Brown, 5 Vet.App. 155, 163 (1993).  In fact, he was 
diagnosed with bilateral hearing impairment upon separation.

However, post- service, the appellant initially showed 
significant improvement in bilateral hearing acuity as 
compared to his separation examination but he never quite 
returned to the levels of hearing acuity measured upon his 
entrance into service.  A November 1996 VA audiological 
examination shows that, for VA purposes, he currently 
manifests right ear hearing loss disability, but that he does 
not manifest left ear hearing loss.  38 C.F.R. § 3.385 
(1999).  However, a private audiological examination in June 
1996 revealed a left ear speech discrimination score of 84%, 
and an October 1986 private audiological examination revealed 
left ear puretone thresholds of 45 and 40 decibels at 3,000 
and 4,000 hertz, respectively.  VA examination is necessary 
to reconcile these inconsistencies as to the existence of 
left hearing loss disability as defined at 38 C.F.R. § 3.385.

As the record reveals evidence of a decrease in bilateral 
hearing acuity in service, testimony linking hearing loss to 
service and competent evidence of bilateral hearing loss 
disability under VA regulations, the Board finds that the 
appellant has met his burden of submitting a well grounded 
claim.  Hensley, 5 Vet.App. 155, 163 (1993).  VA's duty to 
assist, pursuant to 38 U.S.C.A. § 5107(a), requires that the 
appellant be afforded VA examination to determine whether he 
actually has left hearing loss disability and then to obtain 
opinion as to the etiology of hearing loss disability, 
unilateral or bilateral.

Accordingly, this case is REMANDED for the following action:

1.  The RO should obtain all current records of 
the appellant's treatment for bilateral hearing 
loss, both private and VA, and associate those 
records with the claims file.

2.  The appellant is hereby advised of his right 
to submit additional evidence and argument 
relative to the claim on appeal while this case 
is in remand status.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

3.  Following the receipt of any additional 
records, the appellant should be afforded a VA 
audiological examination for the purpose of, 
first, determining whether he has left hearing 
loss disability and, second, determining the 
etiology of hearing loss disability.  The entire 
claims folder should be forwarded to the examiner 
who should review all the medical documentation 
on file, to include the results of current 
audiology examination, and provide opinion on the 
following questions: (1) What is the current 
extent of hearing loss of the left ear, if any; 
(2) If bilateral or unilateral hearing loss for 
VA purposes is found, see 38 C.F.R. § 3.385, is 
it least likely as not that the appellant's 
bilateral or unilateral hearing loss disability 
was first manifested by a decrease in hearing 
acuity during service or, alternatively, was the 
result of noise exposure during his active 
military service?  In providing opinion as to the 
existence of left hearing loss disability, the 
examiner is requested to address inconsistencies 
in the findings of the private and VA audiogram 
readings of record.  In rendering an opinion, the 
examiner should provide his or her rationale and 
should state that the contents of the claims file 
have been reviewed.

4.  The appellant is hereby advised that, in the 
event he fails to report for VA examination 
without good cause, his original compensation 
claim(s) shall be rated based upon the evidence 
of record.  38 C.F.R. § 3.655(b) (1998).

5.  After completion of the above- referenced 
development, the RO should readjudicate the 
issues of service connection for bilateral 
hearing loss disability with consideration given 
to all of the evidence of record, including any 
additional medical evidence obtained by the RO 
pursuant to this remand.  If any benefit sought 
on appeal, for which a notice of disagreement has 
been filed, remains denied, the appellant and his 
representative should be furnished a Supplemental 
Statement of the Case and given the opportunity 
to responded thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












